Citation Nr: 0418885	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
claimed as a bilateral foot condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
bilateral pes planus. 

The March 1999 rating decision also denied service connection 
for hearing loss.  A February 2000 rating decision denied an 
increased rating for the veteran's service-connected 
lumbosacral strain, evaluated as 10 percent disabling.  The 
veteran thereafter pursued appellate review of these issues.  
In a July 2001 Decision Review Officer (DRO) decision, 
service connection was granted for bilateral hearing loss and 
in a June 2003 DRO decision, evaluation of the veteran's 
service-connected lumbosacral strain was increased to 40 
percent disabling.  Regarding the latter issue, the veteran 
indicated in June 2003 correspondence that the June 2003 DRO 
decision satisfied his appeal regarding his back condition.  
In November 2003, the veteran applied for a rating in excess 
of 40 percent for his lumbosacral strain.  In a June 2004 
rating decision, the RO denied the veteran's increased rating 
claim.  To the Board's knowledge, the veteran has not 
submitted a notice of disagreement as to the aforementioned 
rating decisions and as such, the Board does not have 
jurisdiction of these claims at this time.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The Board notes that the veteran provided oral testimony 
before a Hearing Officer at the RO in June 1999, a transcript 
of which has been associated with the claims file.  In 
December 1999, the veteran requested a Board hearing at the 
local VA office.  In January 2004, in response to a 
confirmation letter sent by the RO, the veteran indicated 
that he still desired a Travel Board hearing before a 
Veterans Law Judge sitting at the Cleveland RO.  The veteran 
was notified in March 2004 that his hearing was scheduled for 
April 22, 2004.  Thereafter, in March 2004, VA received 
correspondence from the veteran indicating that he wished to 
withdraw his hearing request and that his records be 
forwarded to the Board for consideration of his appeal based 
on the evidence already of record.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2003).

This claim is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that while in basic training, he was 
forced to jump out of his bunk bed numerous times and, while 
serving as a road guard, had to run.  As a result of these 
activities, the veteran claims that his feet were very 
painful and he sought medical attention.  He states that he 
went on sick call, complained to the physician about his 
feet, and was issued arch supports.  Furthermore, the veteran 
claims that the military physician recorded a profile that 
indicated he was to do no marching or physical training 
because of his feet.  The veteran was diagnosed in late 1999 
with bilateral pes planus and bilateral plantar fasciitis.  
As such, he claims that service connection is warranted for 
his foot disabilities.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  
The Board notes that the RO advised the veteran of these 
changes in a letter dated in January 2001 and requested that 
he provide evidence that he had a foot condition in service 
and medical evidence relating any current condition to 
service.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as the Social 
Security Administration (SSA).  A computerized SSA record 
contained in the claims file reflects that the veteran is 
receiving social security disability benefits, with a 
disability onset date of September 27, 2002.  The SSA records 
are not associated with the claims file and since they may 
potentially be relevant to this appeal they should be 
obtained prior to adjudication.  In addition, while on 
remand, any outstanding records of relevant medical treatment 
should be obtained for consideration in connection with the 
veteran's appeal.  

The Board notes that the veteran's service medical records 
reflect that he was seen in the Podiatry Clinic in October 
1965.  It was recorded that the veteran had a set of arch 
supports, but they were uncomfortable and he was fit with new 
longitudinal supports.  The veteran's service medical records 
also document lengthy treatment for first degree 
spondylolisthesis of L3-4.  In connection with treatment for 
this disability, it was noted in September 1965 that the 
veteran had decreased left ankle jerks and possible weakness 
of left dorsiflexion with poorly defined area of hypesthesia 
over the left anterior tibia and dorsum of the left foot and 
great toe.  An October 1965 neurology consultation confirmed 
that there was apparent hypesthesia over the lateral aspect 
of the left leg and while dorsiflexion of the foot was strong 
bilaterally, there was apparent weakness on dorsiflexion of 
the left great toe.  The veteran is currently service-
connected for lumbosacral strain, evaluated as 40 percent 
disabling.  Post-service medical records reflect diagnoses of 
bilateral pes planus and bilateral plantar fasciitis.  
Pursuant to 38 C.F.R. § 3.159(c)(4)(i), the duty to assist 
includes providing the veteran with a medical examination or 
obtaining a medical opinion when VA determines it is 
necessary to decide the claim.  In this case, the veteran was 
afforded a VA examination in September 1999.  There is no 
indication that the examiner reviewed the claims file, to 
include the veteran's service medical records, nor did the 
examiner offer an opinion as to the etiology of the veteran's 
foot disabilities, to include the relationship, if any, 
between such disabilities and the veteran's service.  
Therefore, prior to the Board's consideration of this claim, 
a remand to obtain a VA examination opinion is warranted.  

Additionally, VA regulations require that a supplemental 
statement of the case be furnished to the appellant if the RO 
receives additional pertinent evidence after a statement of 
the case or the most recent supplemental statement of the 
case has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31(b)(1) (2003).  In the present case, 
the record shows that additional evidence consisting of 
Cleveland, Ohio, VA Medical Center records dated December 
2001 to December 2003 was submitted to the RO prior to the 
June 2004 certification to the Board.  The additional 
evidence contains medical evidence referable to the veteran's 
foot disabilities and, therefore, is "pertinent" to the 
claim on appeal.  A remand of the case is therefore also 
required to comply with 38 C.F.R. § 19.31 (2003) (appellant 
has the right to have that additional evidence reviewed by 
the RO in the first instance unless he waives such 
consideration in writing).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for foot disabilities.  
Releases for records from non-VA 
providers should be obtained and the RO 
should take the appropriate steps to 
obtain identified records not already 
associated with the claims file.  The RO 
should also obtain from the SSA any 
records pertinent to the veteran's claim 
for SSA benefits, as well as any medical 
records relied upon concerning that 
claim.  Any records received should be 
associated with the veteran's file.  If 
the records are not available, it should 
be noted in the file. 

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any current foot 
disabilities.  The claims file must be 
made available for the examiner and that 
it was available must be noted in the 
report.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be conducted.  The 
examiner is requested to identify all 
current foot disorders and provide an 
opinion as to whether it is "likely", 
"unlikely", or "at least as likely as 
not" that any of the current foot 
disorders are related to service.  All 
opinions expressed should be accompanied 
by supporting rationale.  

3.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence, to include all evidence 
received since the May 2003 supplemental 
statement of the case.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


